United States Court of Appeals

FOR THE DISTRICT OF COLUMBIA CIRCUIT

No. 18-5176

Kaspersky Lab, Inc. and Kaspersky Labs
Limited,

Appellants
V.
United States Department of Homeland
Security and Kirstjen M. Nielsen, in her
official capacity as Secretary of Homeland

Security,

Appellees

Consolidated with 18-5177

September Term, 2018

1:18-cv-00325-CKK
1:17-cv-02697-CKK

Filed On: January 22, 2019 [1769402]

MANDATE

In accordance with the judgment of November 30, 2018, and pursuant to Federal
Rule of Appellate Procedure 41, this constitutes the formal mandate of this court.

Link to the judgment filed November 30, 2018

FOR THE COURT:
Mark J. Langer, Clerk

BY: /s/

Ken R. Meadows
Deputy Clerk
